DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 10 in the reply filed on 04/11/2022 is acknowledged.
	Claims 7 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/11/2022.
Specification
The disclosure is objected to because of the following informalities: in paragraph 0057, lines 6-7 it appears that the phrase “As seen in Fig. 22” should read --As seen in Fig. 19--.  
Appropriate correction is required.
Claim Objections
Claims 13, 17, and 19 are objected to because of the following informalities: 
Claim 13 recites the limitation “a pocket” in line 2. It appears that this is the same as the ‘at least one pocket’ previously recited in claim 1. The limitation should be amended to clarify that the same element is recited.
Claim 17 recites the limitation “the slit” in line 1. It appears that this limitation should read --the at least one slit-- to maintain consistent claim language. 
Claim 18 recites the limitation “for coving” in line 2. It appears that this limitation should read --for covering--.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “at least one aperture through which a neck of a riding spur projects” in line 8. However, claim 1 previously recites a “boot system for holding a riding spur” in line 1. It is not clear if the claim is directed to the combination of a boot and a riding spur, as indicated in line 8, or the subcombination of a boot for use with a riding spur, as indicated in line. For purposes of examination it appears that the claims are directed to the subcombination of a boot for use with a riding spur (and the spur is not positively claimed). The Examiner suggests that line 8 be amended to read -- at least one aperture through which a neck of a riding spur is configured to project--.
	Claim 14 recites the limitation "the slits" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Only “at least one slit” has been previously recited in line 5, which may be only a single slit. It appears that this limitation should read --the at least one slit--. 
	Claim 15 further recites “the slits” in line 1. It appears that this limitation should also read --the at least one slit--.
	Claim 18 recites the limitation "the boot upper" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 18 recites the limitation "the boot shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-6, 8, 15-17, and 19 depend from rejected claim 1 or 14.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 18 and 19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 18 recites the limitation "at least one zipper … finishing at the top of the boot behind the knee" in line(s) 1-3. This limitation encompasses a part (knee) of a human organism. The knee should be claimed with --configured to-- or --adapted to-- language such that it is not positively claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-12, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,827,805. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, as seen in the table below.
17/094748 Claims
US 10,827,805 Claims
1
1, 7, 11
2
3
3
4
4
1, 7, 11
5
5, 10, 15
9
1, 7, 11
10
3
12
5, 10, 15
14
1, 7, 11
15
6, 9, 12
16
5, 10, 15
17
5, 10, 15


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 6,536,196), herein Harrison, in view of Davis et al. (US 6,360,456), herein Davis.
Regarding claim 1, Harrison discloses a lower body equestrian riding boot system (footwear 10) for holding a riding spur, comprising: a boot having at least one pocket (female snap 56, as seen in Fig. 5C) located on an outer surface of at least one side near one end of the boot, the pocket being configured hold a free end of a riding spur yoke (column 4, line 63-column 5, line 4; Fig. 5A-5C). 
Harrison discloses an element (risers 58) to maintain the vertical position of the spur on the garment (column 4, line 65-column 5, line 4; Fig. 5A-5C), but does not disclose a backstrap. Davis teaches a boot (footwear 10) having a backstrap (strap 30) having at least one aperture (opening 40) through which a neck of a riding spur projects; and wherein backstrap is releasably detachable allowing the spur to be removed from the garment without removal of the garment from the user. The backstrap acts to maintain the vertical position of the spur on the garment (column 3, lines 18-65; column 4, lines 36-43; Fig. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a backstrap, as taught by Davis, in place of the risers of Harrison as this would be a simple substitution of one type of spur holder for another, with the predictable result of maintaining the vertical position of the spur while also providing a more secure connection of the spur to the garment.
Regarding claim 2, Davis teaches that the backstrap includes one or more releasable fasteners (hook and loop fasteners, snap fastener).
Regarding claim 3, Davis teaches that the backstrap is permanently connected to the garment (column 5, lines 1-3).
Regarding claim 4, Davis teaches that two or more apertures (eyelet at distal end 232, loop 234) in the backstrap are connected by one or more slits (slot 40, when included on backstrap shown in Fig. 6).
Regarding claim 5, Harrison discloses that the spur yoke includes two free ends which are the same length (Fig. 5A, 5B).
Regarding claim 6, the riding boot system is capable of holding a riding spur wherein the spur yoke includes two free ends which are not the same length.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison and Davis, as applied to claim 1, further in view of Edwards et al. (US 2009/0083997), herein Edwards.
 The combination of Harrison and Davis does not disclose a curved zipper. Edwards teaches an equestrian riding boot for holding a spur. The boot further comprises a curved zipper (zipper 220) positioned from the lower mid-section of the boot upper, travelling in an upwardly diagonal backward facing direction, around the boot shaft to the upper back part of the boot, wherein the boot can be removed from the foot without removing the spur. The zipper tightens the upper at the instep portion and lateral side portion simultaneously (paragraphs 0051, 0052; Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a curved zipper, as taught by Edwards, to the boot of the combination of Harrison and Davis, in order to provide a fastener which tightens the upper at the instep portion and lateral side portion simultaneously, and allows the boot to be easily donned and removed.
Allowable Subject Matter
Claims 9, 10, and 12 are free from art rejections but are subject to a double patenting rejection.
	 Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 14-17 are free from art rejections but are subject to a double patenting rejection and a 35 U.S.C. 112(b) rejection
	Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
The prior art fails to teach or suggest a boot system having the combination of features claimed that includes each of the plurality of apertures connected to another one of the plurality of apertures by a slit in the backstrap for allowing the riding spur's position to be vertically moved to another one of the plurality of apertures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/Primary Examiner, Art Unit 3732